FILED
                              NOT FOR PUBLICATION                           NOV 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



YUDDY HARTONO, a.k.a.                             No. 10-72073
Christophorus,
                                                  Agency No. A099-824-474
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Yuddy Hartono, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal, and protection under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. Reviewing for substantial evidence the

agency’s factual findings, Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009),

we deny in part and grant in part the petition for review, and remand for further

proceedings.

      Substantial evidence supports the BIA’s denial of CAT relief because

Hartono failed to demonstrate it is more likely than not he will be tortured if

returned to Indonesia. See Wakkary, 558 F.3d at 1067-68. Accordingly, Hartono’s

CAT claim fails.

      With respect to asylum and withholding of removal, Hartono alleges native

Indonesian youths repeatedly beat him, and, while in high school, a native

Indonesian youth broke his nose and a mob of Muslims attacked him, beat him

with a metal pipe and wooden stick, and burned his chest with cigarettes.

Substantial evidence does not support the BIA’s finding that these experiences do

not rise to the level of persecution. See Mamouzian v. Ashcroft, 390 F.3d 1129,

1134 (9th Cir. 2004) (“We have consistently found persecution where, as here, the

petitioner was physically harmed . . . [particularly where] such harm was inflicted

on more than one occasion over a period of years . . . .”) (internal citation omitted);

Baballah v. Ashcroft, 367 F.3d 1067, 1076 (9th Cir. 2004). If Hartono is able to


                                           2                                      10-72073
establish past persecution, he is entitled to a presumption of a well-founded fear of

future persecution. 8 C.F.R. § 1208.13(b)(1). Accordingly, we grant the petition

for review as to Hartono’s asylum and withholding of removal claims, and we

remand to the agency for further proceedings consistent with this disposition. See

INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam). We also remand for the

agency to address Hartono’s argument that he faces persecution on account of an

imputed political opinion. See id.

      Each party shall bear its own costs for this petition for review.

      PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                          3                                    10-72073